MEMORANDUM **
Sarkis Markarian, a native and citizen of Iraq, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his request for protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, El Himri v. Ashcroft, 378 F.3d 932, 936 (9th Cir.2004), we deny the petition for review.
Substantial evidence supports the IJ’s decision to deny CAT relief because Mar-karian failed to demonstrate that it is more likely than not he would be tortured if he returned to Iraq. See id. at 938.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.